    Case: 3:20-cv-00004-RAM-RM Document #: 204 Filed: 12/07/20 Page 1 of 6




                  IN THE DISTRICT COURT OF THE VIRGIN ISLANDS
                       DIVISION OF ST. THOMAS AND ST. JOHN


 MICHAEL STINCHFIELD,                                      )
                                                           )
                   Plaintiff,                              )
                                                           )
            vs.                                            )           Civil No. 2020-4
                                                           )
 BARRY DUNCAN, et al.,                                     )
                                                           )
                   Defendants.                             )


                         MEMORANDUM OPINION AND ORDER

       This matter is before the Court on defendant Cimmaron Property Management, Inc.’s

(“Cimmaron”) “Motion for Leave to File Third Party Complaint” [ECF 151]. Plaintiff Michael

Stinchfield opposed the motion and Cimmaron replied. [ECFs 152, 156].

                                    I.     BACKGROUND

       Stinchfield filed this action for personal injuries he allegedly suffered when he fell while

working as a painter at the Villa Del Sol, a property on St. John, U.S. Virgin Islands. Compl.

[ECF 1]. Defendants are (1) Barry Duncan, the person for whom Stinchfield was directly working

as a painter; (2) the Virgin Grand Estates #60 Villa Association (“the homeowners association”);

(3) the fractional owners of property at Villa Del Sol (“the home owners”), who are also members

of the homeowners association; and (4) Cimmaron, the company that managed the Villa Del Sol.

Id. ¶¶ 2-14. In the instant motion, Cimmaron seeks to file a third-party complaint against Dr.

Adam Flowers and Dr. Lionel Mitchell, Stinchfield’s treating physicians.         [ECF 151] at 2.

According to Cimmaron, having learned in July of 2020 that Stinchfield would require additional

surgery at an estimated cost of between $47,400 and $77,500, it now seeks contribution from the

two physicians who performed Stinchfield’s initial surgery. Id.; [ECF 151-2] ¶ 7.
     Case: 3:20-cv-00004-RAM-RM Document #: 204 Filed: 12/07/20 Page 2 of 6
Stinchfield v. Duncan, et al.,
Civil No. 2020-4
Page 2



                                    II.    LEGAL STANDARD

         Federal Rule of Civil Procedure 14 governs third-party practice. “A defending party may,

as third-party plaintiff, serve a summons and complaint on a nonparty who is or may be liable to

it for all or part of the claim against it.” FED. R. CIV. P. 14(a)(1). However,

                  A third-party claim may be asserted under Rule 14(a) only when the
                  third party’s liability is in some way dependent on the outcome of
                  the main claim or when the third party is secondarily liable to
                  defendant. If the claim is separate or independent from the main
                  action, impleader will be denied.

FDIC v. Bathgate, 27 F.3d 850, 873 (3d Cir. 1994) (quoting C.A. Wright, A. Miller, M.K. Kane,

Federal Practice and Procedure, Vol. 6, § 1446, at 355-58 (1990) (quotation marks omitted)); see

also Gamble v. Treetop Dev., LLC, 2017 U.S. Dist. LEXIS 124271, at *3 (M.D. Pa. Aug. 7, 2017).

Further, “third-party claims must be brought under some theory of secondary liability such as

indemnification, contribution, or some other theory of derivative liability recognized by relevant

substantive law.” Wilhelm Reuss, 2017 U.S. Dist. LEXIS 201308, at *4-5. Finally, the decision

to grant leave to file a third-party complaint is left to the Court’s discretion. Wilhelm Reuss GmbH

& Co. KG v. E. Coast Warehouse & Distrib. Corp., 2017 U.S. Dist. LEXIS 201308, at *4 (D.N.J.

Dec. 6, 2017) (citing Somportex, Ltd. v. Phila. Chewing Gum Corp., 453 F. 2d 435, 439 (3d Cir.

1971)). In exercising that discretion, “courts in the Third Circuit generally consider the following

factors: (1) the timeliness of the motion; (2) the probability of trial delay; (3) the potential for

complication of issues at trial; and (4) prejudice to the original plaintiff.” Hitachi Capital Am.

Corp. v. Nussbaum Sales Corp., 2010 U.S. Dist. LEXIS 30562, at *13 (D.N.J. Mar. 20, 2010).
     Case: 3:20-cv-00004-RAM-RM Document #: 204 Filed: 12/07/20 Page 3 of 6



Stinchfield v. Duncan, et al.,
Civil No. 2020-4
Page 3



                                              III.     DISCUSSION

    A.        The Parties’ Positions

         Cimmaron argues that impleader of Stinchfield’s treating physicians is appropriate because

the harm they caused him is the same harm Stinchfield claims Cimmaron caused. [ECF 151] at

3-4. Cimmaron further contends that under Virgin Islands law, a claim for contribution against

subsequent tortfeasors is permitted. Id. at 4-6 (citing the Virgin Islands Tort Claims Act, V.I.C.

§ 1451 (“VITCA”)). Lastly, Cimmaron avers that its third-party complaint is timely and that it

has complied with the requirements of the Virgin Islands Medical Malpractice Act, 27 V.I.C. 166i

(“VIMMA”), even though it does not believe the statute applies to its claim against the physicians.

Id. at 7.

         Stinchfield opposes Cimmaron’s motion on the grounds that it has failed to comply with

the requirements of both the VITCA and the VIMMA and that this Court therefore lacks

jurisdiction over the proposed third-party complaint. [ECF 152] at 3-5. Stinchfield also argues

that Cimmaron cannot seek contribution from his physicians upon a theory of medical malpractice

when Stinchfield’s claim against Cimmaron is a simple personal injury case.1 Id. at 3.

         In its reply, Cimmaron accuses Stinchfield of deliberately omitting the physicians from the

case, thereby prejudicing the named defendants. [ECF 156] at 2-3. Cimmaron avers:

                   Plaintiff had the original burden under the VITCA or the Med. Mal.
                   Statute, yet is now trying to pass its own failure to comply with those
                   statutes over to [Cimmaron] as the third-party plaintiff—but
                   Plaintiff cannot now argue that [Cimmaron] failed to comply with
                   those same statutes the Plaintiff bypassed. . . . Plaintiff created
                   this situation by pleading recklessly; [Cimmaron] now seeks only to
                   implead the parties that should have been originally joined by
                   Plaintiff.


         1
             Stinchfield further contends that he was not treated by a “Dr. Lionel Mitchell.” [ECF 152] at 3 n.1.
     Case: 3:20-cv-00004-RAM-RM Document #: 204 Filed: 12/07/20 Page 4 of 6



Stinchfield v. Duncan, et al.,
Civil No. 2020-4
Page 4



Id. at 3. Then, citing Federal Rule of Civil Procedure 19(a), Cimmaron contends that “[i]f the

doctors are so indispensable that they should have been original defendants, but Plaintiff insists

they cannot now be joined, then this Court should dismiss the Plaintiff’s case for Plaintiff’s failure

to join them.” Id. at 10.2

B.       Analysis

         The Court must first consider whether the physicians’ potential liability under Cimmaron’s

proposed third-party complaint is dependent upon the outcome of Stinchfield’s claim against

Cimmaron. In the Complaint, Stinchfield asserts one count of negligence against Cimmaron.

Compl. [ECF 1] ¶¶ 41-50. In a nutshell, Stinchfield alleges that Cimmaron had a duty to ensure

that any painting and repair work performed on the property was done in a safe manner; that

Cimmaron breached that duty by authorizing Duncan, who in turn authorized Stinchfield, to

perform work on the property without the appropriate safety equipment; that Cimmaron’s

negligence was the proximate cause of Stinchfield’s injuries; and that Stinchfield incurred

damages of more than $75,000, with a likely increase in the future due to the need for additional

surgery. Id. In its proposed third-party complaint against Stinchfield’s treating physicians,

Cimmaron seeks to assert a contribution claim upon a theory that these surgeons committed

medical malpractice, thereby increasing the current defendants’ exposure to damages. [ECF 151-

2] ¶¶ 17-24. Cimmaron contends that if it is found liable to Stinchfield for damages, Stinchfield’s

doctors should be held jointly and severally liable. Id.




         2
            Although it should go without saying, a plaintiff is a master of his own complaint—whether that be to his
benefit or his detriment. Here, although Cimmaron’s reply is replete with additional criticisms of Stinchfield’s
strategic decisions, because none of these arguments go to the merits of the instant motion, they need not be further
referenced and will ultimately not be considered.
     Case: 3:20-cv-00004-RAM-RM Document #: 204 Filed: 12/07/20 Page 5 of 6



Stinchfield v. Duncan, et al.,
Civil No. 2020-4
Page 5



         Previously, the Court denied the joint efforts of the homeowners and the homeowners’

association to file a fourth-party complaint for breach of fiduciary duty and negligence against

their insurance company and broker. [ECF 67]. Specifically, the Court found that whether the

insurance company and broker were liable for failing to renew the Villa Del Sol’s insurance policy

was “wholly separate and distinct from Stinchfield’s claims against defendants,” id. at 3, because

it was based on “different allegations of fact involving different actors and time periods,” id. at 4.

         The same cannot be said of the physicians’ liability under the proposed third-party

complaint. Among the damages Stinchfield seeks in his original complaint are medical costs from

Cimmaron. In Cimmaron’s proposed thirty-party complaint, Cimmaron seeks reimbursement for

those medical costs from Stinchfield’s treating physicians. Therefore, the allegations in both

complaints involve some of the same actors over some of the same time periods. Thus, the Court

finds that the physicians’ liability is derivative; if Stinchfield has no right of recovery against

Cimmaron, Cimmaron has no right to contribution from Drs. Flowers and Mitchell.

         However, the Court must also consider whether impleader is otherwise appropriate. There

are several reasons why it is not. As was the case with the motion to file a fourth-party complaint,

although the instant motion is timely, the prospects for delay and complication of the issues remain

high. For example, while resolution of Stinchfield’s claim requires consideration of whether any

defendant is liable for injuries he sustained on February 23, 2018, resolution of Cimmaron’s

medical malpractice claim requires consideration of whether Drs. Flowers and Mitchell were

negligent in their diagnosis and treatment of Stinchfield, and/or their failure to refer him to other

doctors. Thus, evidence as to what occurred over the course of Stinchfield’s treatment as well as

expert testimony regarding the appropriate standard of care would be required to resolve

Cimmaron’s claim, necessitating extensive additional discovery and the postponement of current
     Case: 3:20-cv-00004-RAM-RM Document #: 204 Filed: 12/07/20 Page 6 of 6



Stinchfield v. Duncan, et al.,
Civil No. 2020-4
Page 6



deadlines. In sum, permitting the filing of the third-party complaint would necessarily delay the

trial, complicate the issues for trial, and prejudice Stinchfield. Finally, the Court notes that denial

of the instant motion in no way precludes Cimmaron from filing a separate suit against the

physicians at a later date, if appropriate.

                                         IV.    CONCLUSION

         Accordingly, the premises considered, it is hereby ORDERED that Cimmaron’s “Motion

for Leave to File Third Party Complaint” [ECF 151] is denied.



Dated: December 7, 2020                             S\
                                                         RUTH MILLER
                                                         United States Magistrate Judge
